DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 11 objected to because of typo: “radar system” in line 1. “sensor” is missed.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jansen (U.S. Patent No. 9726756, hereafter Jansen) in view of Kanbe (Japanese Patent No. 2005227030, hereafter Kanbe).
 Regarding claim 9, Jansen discloses that a radar sensor system (col.3 line 8), comprising: 

a synchronization network connected to all of the HF components (col.10 lines 25-27, connect all ICs; col.9 lines 6-10, synchronization network via interface) and via which an operating frequency of all of the HF components is synchronized (col.10 lines 23-24, 33-34), wherein a synchronization master (col.3 lines 25-26; col.10 lines 33-34) according to at least one defined criterion is able to be provided by all of the HF components (col.4 lines 21-22, master is determined by measurements).
However, Jansen does not disclose the defined criterion. In the same field of endeavor, a millimeter wave transducer module and abnormality monitoring method, Kanbe discloses that 
a synchronization master according to at least one defined criterion is able to be provided by all of the HF components ([0018] lines 9-10, temperature monitor for each MMIC; [0019] lines 3-7, temperature dependent MMIC power)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Jansen with the teachings of Kanbe to select synchronization master based on a status of HF components (e.g. temperature near HF components). Doing so would monitor the abnormality presence and adjust system operations and/or parameters accordingly because system abnormal state continuing a certain time will cause the occurrence of a radar system operation error, as recognized by Kanbe ([0035] lines 3-6).

Regarding claim 10, which depends on claim 9, Jansen discloses that in the radar sensor system,
the synchronization master is randomly selectable from among the HF components (col.12 lines 1-2).

Regarding claim 11, which depends on claim 9, Jansen does not disclose a temperature criterion for selecting the synchronization master. In the same field of endeavor, a millimeter wave transducer module and abnormality monitoring method, Kanbe discloses that in the radar sensor system, 
the synchronization master is selectable from among the HF components according to a temperature criterion (Fig.2; [0019] lines 3-9; Temperature is one parameter in abnormality monitoring, which is used to determine parameters/operations in high frequency circuit 3. The high frequency circuit 3 includes a synchronization master.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Jansen with the teachings of Kanbe to select synchronization master based on the temperatures near HF components. Doing so would monitor the abnormality presence of HF components and adjust system operations and/or parameters accordingly because system abnormal state continuing a certain time will cause the occurrence of a radar system operation error, as recognized by Kanbe ([0035] lines 3-6).

Regarding claim 12, which depends on claims 9 and 11, Jansen does not disclose a temperature criterion for selecting the synchronization master. In the same field of endeavor, a millimeter wave transducer module and abnormality monitoring method, Kanbe discloses that in the radar sensor system, 
the synchronization master is selectable in such a way that temperature differences between the HF components are kept uniform to a defined extent ([0031] lines 6-7, component temperature; [0018] lines 9-10, for each HF component; [0036] lines 6-7, temperature upper/lower limit for uniformity).


Regarding claim 13, which depends on claims 9 and 11, Jansen does not disclose a temperature criterion for selecting the synchronization master. In the same field of endeavor, a millimeter wave transducer module and abnormality monitoring method, Kanbe discloses that in the radar sensor system, 
the synchronization master is selectable in such a way that a coldest one of the HF component is selectable as the synchronization master in each case ([0019] lines 3-9; Temperature is one parameter in abnormality monitoring, which is used to determine parameters / operations in high frequency circuit 3. The high frequency circuit 3 includes synchronization master. A person of ordinary skill has good reason within his or her technical grasp to choose a HF component with low ambient temperature as synchronization master because synchronization master will generate more heat in its operation than slave components.  It is likely the claimed method not of innovation but of ordinary skill and common sense.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Jansen with the teachings of Kanbe to select a HF component as synchronization master with low ambient temperature. Doing so would avoid high temperature continuously stays at one HF component for long time because that will cause the occurrence of a radar system operation error, as recognized by Kanbe ([0035] lines 3-6).

Regarding claim 14, which depends on claims 9 and 11, Jansen discloses that in the radar sensor system, 
the synchronization master is selectable in such a way that a defined phase difference is able to be provided between the 100584678.1 5synchronization master and synchronization slaves of the HF components (col.10 lines 27-29, initial phase is assigned for each HF components and phase differences among the HF components can be obtained.).

Regarding claim 15, which depends on claims 9 and 11, Jansen discloses that in the radar sensor system,
the synchronization master is able to be provided from among the HF components according to a defined operating pattern (col.4 lines 18-22; col.11 lines 57-60).


Regarding claim 16, Jansen discloses that a method for operating a radar sensor system (col.3 line 8), comprising the following steps: 
transmitting and receiving radar waves (col.3 lines 13, 24) using a defined number of HF components (col.3 lines 7-8 multichip IC component; col.6 line 61, RF; col.13 lines 46-47, number N) using at least one antenna in each case (col.5 lines 46-48); and 
synchronizing an operating frequency of the HF components (col.10 lines 23-24, 33-34) using a synchronization network which is connected to the defined number of HF components (col.10 lines 25-27, connect all ICs; col.9 lines 6-10, synchronization network via interface), wherein a function of a synchronization master (col.3 lines 25-26; col.10 lines 33-34) according to at least one defined criterion being assumed by all HF components (col.4 lines 21-22, master is determined by measurements).

a function of a synchronization master according to at least one defined criterion being assumed by all HF components ([0018] lines 9-10, temperature monitor for each MMIC; [0019] lines 3-7, MMIC temperature dependent power).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Jansen with the teachings of Kanbe to select synchronization master based on a status of HF components (e.g. temperature near HF components). Doing so would monitor the abnormality presence and adjust system operations and/or parameters accordingly because system abnormal state continuing a certain time will cause the occurrence of a radar system operation error, as recognized by Kanbe ([0035] lines 3-6).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGHONG LI whose telephone number is (571)272-5946. The examiner can normally be reached 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/YONGHONG LI/              Examiner, Art Unit 3648                                                                                                                                                                                          
/VLADIMIR MAGLOIRE/               Supervisory Patent Examiner, Art Unit 3648